AMENDMENT NO. 1

Dated as of May 15, 2009

to

SECOND AMENDED AND RESTATED GUARANTEE AGREEMENT

Dated as of March 23, 2009

          THIS AMENDMENT NO. 1 (the Amendment) is made as of May 15, 2009 by and
between Photronics, Inc. (the Guarantor) and JPMorgan Chase Bank (China) Company
Limited, Shanghai Branch, as Administrative Agent (for and on behalf of itself
and the Majority Lenders under the Restated Credit Agreement) (the
Administrative Agent), under that certain Second Amended and Restated Guarantee
Agreement dated as of March 23, 2009 by and between the Guarantor and the
Administrative Agent (for and on behalf of itself and the other Finance Parties
from time to time party to the Restated Credit Agreement) (the Guarantee
Agreement). Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Guarantee Agreement.

          WHEREAS, the Guarantor has requested that the Administrative Agent and
the Majority Lenders agree to certain amendments to the Guarantee Agreement;

          WHEREAS, the Guarantor, the Administrative Agent and the Majority
Lenders have agreed to such amendments on the terms and conditions set forth
herein;

          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor and the Administrative Agent (for and on behalf of itself and the
Majority Lenders under the Restated Credit Agreement) have agreed to enter into
this Amendment.

          1. Amendments to Guarantee Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
Guarantee Agreement is hereby amended as follows:

          (a) Section 7.11(a) of the Guarantee Agreement is amended to delete
the table appearing therein and to replace such table with the following table:

Fiscal Quarter Ending On or About        Maximum Senior Leverage Ratio  February
1, 2009  2.25 to 1.00  May 3, 2009  2.75 to 1.00  August 2, 2009  3.00 to 1.00 
November 1, 2009  3.00 to 1.00  January 31, 2010  2.50 to 1.00 


--------------------------------------------------------------------------------

          (b) Section 7.11(b) of the Guarantee Agreement is amended to delete
the table appearing therein and to replace such table with the following table:

Fiscal Quarter Ending On or About        Maximum Total Leverage Ratio  February
1, 2009  2.50 to 1.00  May 3, 2009    3.00 to 1.00  August 2, 2009  3.25 to
1.00  November 1, 2009  3.25 to 1.00  January 31, 2010  2.75 to 1.00 


          (c) Section 7.11(c) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:

     (c) Minimum Unrestricted Cash Balances. The Guarantor will not permit the
aggregate amount of unrestricted cash balances and Permitted Investments
maintained by the Guarantor and its Subsidiaries to be less than $50,000,000
(provided that, during the Guarantor’s fiscal quarter ending on or about January
31, 2010, such amount shall not be less than $45,000,000). For the avoidance of
doubt, any cash deposited with the Collateral Agent pursuant to the terms of the
Collateral Documents shall be deemed to be unrestricted cash.

          (d) Section 7.11(d) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:

     (d) Minimum Fixed Charge Coverage Ratio. The Guarantor will not permit the
ratio (the Fixed Charge Coverage Ratio), determined as of the end of each of its
fiscal quarters set forth below, of (i) Consolidated EBITDA to (ii) Consolidated
Fixed Charges, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Guarantor and its Subsidiaries on a consolidated basis, to be less than the
ratio set forth opposite such fiscal quarter:

Minimum Fixed Charge   Fiscal Quarter Ending On or About         Coverage Ratio 
May 3, 2009    2.00 to 1.00  August 2, 2009  1.85 to 1.00  November 1, 2009 
1.75 to 1.00  January 31, 2010  1.50 to 1.00 


2

--------------------------------------------------------------------------------

          (e) Section 7.11(e) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:

     (e) Minimum EBITDA. The Guarantor will not permit Consolidated EBITDA for
the period of six consecutive fiscal months ending at the end of each fiscal
quarter on or about the dates set forth below to be less than the corresponding
amount set forth opposite such fiscal quarter:

      Minimum Consolidated EBITDA    Fiscal Quarter Ending On or About 
(Trailing 6 Months)  February 1, 2009  $40,000,000  May 3, 2009  $27,500,000 
August 2, 2009    $32,000,000  November 1, 2009  $40,000,000  January 31, 2010 
$42,500,000 


          (f) Section 7.11(f) of the Guarantee Agreement is amended and restated
in its entirety to read as follows:

     (f) Maximum Capital Expenditures. The Guarantor will not, nor will it
permit any Subsidiary to, make Capital Expenditures in an amount (in the
aggregate for the Guarantor and its Subsidiaries) during the period of 4
consecutive fiscal quarters ending as of the end of each of its fiscal quarters
set forth below in excess of the corresponding amount set forth opposite such
fiscal quarter:

Fiscal Quarter Ending On or About        Maximum Capital Expenditures  February
1, 2009  $65,000,000  May 3, 2009    $57,500,000  August 2, 2009  $55,000,000 
November 1, 2009  $52,500,000  January 31, 2010  $52,500,000 


          2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) Amendment No. 5 to the U.S.
Facility Agreement shall have become effective in accordance with the terms set
forth therein, (b) the Administrative Agent shall have received counterparts of
this Amendment duly executed by the Guarantor and the Administrative Agent (for
and on behalf of itself and the Majority Lenders under the Restated Credit
Agreement), (c) the Guarantor shall have paid all of the fees of the
Administrative Agent and its affiliates (including, to the extent invoiced,
reasonable attorneys’ fees and expenses of the Administrative Agent) in
connection with this Amendment and the other Finance Documents.

          3. Representations and Warranties of the Guarantor and
Acknowledgements and Confirmations. The Guarantor hereby represents and warrants
as follows:

          (a) This Amendment and the Guarantee Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Guarantor and are
enforceable against the Guarantor in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Guarantor set forth in the Guarantee
Agreement, as amended hereby, are true and correct as of the date hereof, except
for representations and warranties which expressly refer to an earlier date, in
which case such representations and warranties were true and correct as of each
such earlier date.

3

--------------------------------------------------------------------------------

          (c) The Guarantor further represents, warrants and confirms that no
authorization, approval or consent of, and no filing or registration with, any
governmental or regulatory authority or agency (including, without limitation,
any registration of this Amendment with the State Administration of Foreign
Exchange) is required on the part of the Guarantor for the Guarantor to make and
give this Amendment and to perform its obligations under the Guarantee
Agreement, as amended hereby, in respect of the transactions contemplated by
Restated Credit Agreement.

          (d) The Guarantor hereby acknowledges and confirms that (i) it does
not have any grounds, and hereby agrees not to challenge (or to allege or to
pursue any matter, cause or claim arising under or with respect to) the
effectiveness, genuineness, validity, collectibility or enforceability of the
Restated Credit Agreement or any of the other Finance Documents, the Secured
Obligations, the Liens securing such Secured Obligations, or any of the terms or
conditions of any Finance Document and (ii) it does not possess (and hereby
forever waives, remises, releases, discharges and holds harmless the Lenders,
the Agents and their respective affiliates, stockholders, directors, officers,
employees, attorneys, agents and representatives and each of their respective
heirs, executors, administrators, successors and assigns (collectively, the
“Indemnified Parties”) from and against, and agrees not to allege or pursue) any
action, cause of action, suit, debt, claim, counterclaim, cross-claim, demand,
defense, offset, opposition, demand and other right of action whatsoever,
whether in law, equity or otherwise (which it, all those claiming by, through or
under it, or its successors or assigns, have or may have) against the
Indemnified Parties, or any of them, by reason of, any matter, cause or thing
whatsoever, with respect to events or omissions occurring or arising on or prior
to the date hereof and relating to the Restated Credit Agreement or any of the
other Finance Documents (including, without limitation, with respect to the
payment, performance, validity or enforceability of the Secured Obligations, the
Liens securing the Secured Obligations or any or all of the terms or conditions
of any Finance Document) or any transaction relating thereto.

          4. Reference to and Effect on the Guarantee Agreement.

          (a) Upon the effectiveness hereof, each reference to the Guarantee
Agreement in the Guarantee Agreement or any other Finance Document shall mean
and be a reference to the Guarantee Agreement as amended hereby.

          (b) Except as specifically amended above, the Guarantee Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Guarantee
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

4

--------------------------------------------------------------------------------

          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

PHOTRONICS, INC.,  as the Guarantor        By:     Name:  Title: 


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED,
SHANGHAI BRANCH, as Administrative Agent (for and on
behalf of itself and the Majority Lenders under the Restated
Credit Agreement)

      By:     Name:  Title: 


--------------------------------------------------------------------------------